20-12094-mew   Doc 12-6   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 6
                                   Pg 1 of 6




                     EXHIBIT 6
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                       INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 99                  Doc 12-6    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:6 08/26/2020
                                                         Pg 2 of 6
              MONROE COUNTY CLERK’S OFFICE                            THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                              Receipt #

                                                              Book     Page

   Return To:                                                 No. Pages: 5
   AARON H. MARKS
   601 Lexington Avenue                                       Instrument: MISCELLANEOUS DOCUMENT
   NEW YORK, NY 10022
                                                              Control #:       Unrecorded #8194698
                                                              Index #:         E2020003156

                                                              Date:

    Posadas de Puerto Rico Associates, L.L.C.                 Time:




    Condado Plaza Acquisition, LLC
    Condado Plaza Acquisition Lagoon, LLC
    Condado Acquisition Plaza Ocean, LLC




   Total Fees Paid:                                   $0.00

                                                              Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK




                                                         1 of 5
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                  INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 99             Doc 12-6      Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                RECEIVEDExhibit
                                                                                         NYSCEF:6 08/26/2020
                                                      Pg 3 of 6



         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF MONROE: COMMERCIAL DIVISION


         POSADAS DE PUERTO RICO
         ASSOCIATES, L.L.C.,
                                                            Index No. E2020003156
                                Plaintiff,
                                                            Justice: J. Scott Odorisi, J.S.C.
                  -against-
                                                            AFFIRMATION OF AARON MARKS
         CONDADO PLAZA ACQUISITION, LLC;
         CONDADO PLAZA ACQUISITION
         LAGOON, LLC; CONDADO PLAZA
         ACQUISITION OCEAN, LLC,

                                Defendants.


                  I, AARON MARKS, an attorney-at-law duly admitted to practice before the courts of

         the State of New York and not a party to this action, hereby affirm the following under penalty

         of perjury pursuant to CPLR 2106:


                  1.     I am a partner of the law firm Kirkland & Ellis LLP, counsel for Plaintiff Posadas

         de Puerto Rico Associates, L.L.C. (“Plaintiff”), and an attorney in good standing to practice in

         the courts of New York.


                  2.     I submit this affirmation to place before the Court certain documents that are

         relevant to Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion for a

         Preliminary Injunction and in Support of Plaintiff’s Cross-Application to Stay or Vacate the

         Temporary Restraining Order or, in the Alternative, for Defendants to Post an Undertaking.


                  3.     Attached hereto as Exhibit A is a true and correct copy of the Determination that

         a Public Health Emergency Exists issued by Alex M. Azar II, Secretary of the U.S. Department




         KE 70638026.3


                                                      2 of 5
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 99             Doc 12-6     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:6 08/26/2020
                                                     Pg 4 of 6



         of Health and Human Services, pursuant to Section 319 of the Public Health Services Act,

         42 U.S.C. § 247d, on January 31, 2020.


                  4.     Attached hereto as Exhibit B is a true and correct copy of a press release issued

         by the CDC on February 26, 2020, entitled “CDC Confirms Possible Instance of Community

         Spread of COVID-19 in U.S.,” as downloaded from the CDC’s website.


                  5.     Attached hereto as Exhibit C is a true and correct copy of the Opening Remarks

         of the Director-General of the World Health Organization from the media briefing on March 11,

         2020, as accessed on August 25, 2020 at https://www.who.int/dg/speeches/detail/who-director-

         general-s-opening-remarks-at-the-media-briefing-on-covid-19---11-march-2020.


                  6.     Attached hereto as Exhibit D is a true and correct copy of Defendants’ Order to

         Show Cause submitted to the Appellate Division of the Supreme Court of the State of New York,

         Fourth Judicial Department, on July 20, 2020.


                  7.     Attached hereto as Exhibit E is a true and correct copy of Defendants’

         Memorandum of Law in Support of Their Emergency Application for Interim Stay and to

         Modify, Limit, Vacate or Stay the Preliminary Injunction submitted to the Appellate Division of

         the Supreme Court of the State of New York, Fourth Judicial Department, on July 20, 2020.


                  8.     Attached hereto as Exhibit F is a true and correct copy of the letter dated July 24,

         2020 from Ivan E. Lee, Principal Appellate Court Attorney, informing the parties that the

         Honorable Nancy E. Smith declined to sign Defendants’ Order to Show Cause.


                  9.     Attached hereto as Exhibit G is a true and correct copy of the e-mail that I sent to

         Defendants’ counsel, Anthony Dougherty and Jonathan E. Temchin, on August 18, 2020.

                                                          2
         KE 70638026.3


                                                       3 of 5
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 99             Doc 12-6     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:6 08/26/2020
                                                     Pg 5 of 6



                  10.    Attached hereto as Exhibit H is a true and correct copy of the e-mail that I

         received from Anthony Dougherty on August 19, 2020.


                  11.    Attached hereto as Exhibit I is a true and correct copy of the e-mail that I sent to

         Defendants’ counsel, Anthony Dougherty and Jonathan E. Temchin, on August 20, 2020.


                  12.    Attached hereto as Exhibit J is a true and correct copy of the amended judgment

         of conviction in United States v. Roys Poyiadjis, No. 01 Crim. 1177 (LTS) (S.D.N.Y.), as

         downloaded from the Court’s electronic docket, which reflects that Mr. Poyiadjis pleaded guilty

         to one count of Conspiracy to commit securities fraud, mail fraud, and wire fraud.


                  13.    Attached hereto as Exhibit K is a true and correct copy of the temporary

         restraining order entered on August 14, 2020, that this application seeks to vacate, stay, or

         modify.


                  14.    No prior application for the relief sought herein has been made to this Court or to

         any other court of competent jurisdiction, except that Plaintiff appeared telephonically at the

         presentment of Defendants’ Order to Show Cause and the Court signed Defendants’ Order to

         Show Cause.


                  15.    Prior to presenting the attached Order to Show Cause, I gave notice and a copy of

         the papers upon which it is made to opposing counsel.


         Dated: Scarsdale, New York
                August 26, 2020                               By: Aaron Marks
                                                                  Aaron Marks, P.C.




                                                          3
         KE 70638026.3


                                                       4 of 5
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                               INDEX NO. E2020003156
NYSCEF DOC. 20-12094-mew
            NO. 99             Doc 12-6     Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                               RECEIVEDExhibit
                                                                                        NYSCEF:6 08/26/2020
                                                     Pg 6 of 6



                          CERTIFICATE OF LENGTH OF PAPERS COMPLIANCE

                  The attached Affidavit of Byron Blount is compliant to Rule 17 of section 202.70 of the

         Uniform Rules for the Supreme Court and County Court because it contains fewer than 7,000

         words, excluding parts of the affidavit otherwise exempted.



                                                                             Aaron Marks

                                                                             Aaron Marks, P.C.




                                                          4
         KE 70638026.3


                                                       5 of 5
